Citation Nr: 1811338	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  17-58 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee osteoarthritis with chondromalacia patellae (hereinafter "left knee disability").

2. Entitlement to a compensable rating for left knee scar, shrapnel residual.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1959 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

During the pendency of the appeal, the Veteran submitted a new claim for a TDIU, which is currently being developed at the RO.  However, since the Court has held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record (see May 2017 Statement on Notice of Disagreement), the Board has included this issue to the title page and has addressed it in the remand below.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Additionally, the Board notes that the issues involving a right fifth toe injury, bilateral hearing loss, and posttraumatic stress disorder are also part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage and the RO has not yet issued a statement of the case regarding these claims. The Board acknowledges that ordinarily those claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address these claims at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's increased evaluation claims.  Specifically, the Board finds that a new examination should be ordered for the left knee, left knee scar, and on the TDIU issue.

The last VA examination of record for the left knee was administered in September 2015; however, the examiner did not perform necessary testing for both knees.  In light of a fairly recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Also, the range of motion of the opposing joint (right knee) should be tested.  Because the September 2015 VA examination does not satisfy the requirements under Correia, another VA examination is required in this case.  Additionally, the Court of Appeals for Veterans Claims, in a very recent precedential opinion, held that "before the Board can accept an examiner's statement that an opinion cannot be provided without resorting to speculation, it must be clear that this is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner."  See Sharp v. Shulkin, 29 Vet. App. 26, 36   (2017) (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  The newly requested examination should also comply with the requirements under Sharp.

The last examination of the Veteran's left knee scar was also administered in September 2015.  The Veteran contends that a higher evaluation is warranted for "functional limitation and reduction of functionality after usage."  See November 2017 Representative Cover Sheet to Form 9.  Also, the Veteran states that he has "a lot of pain in [his] old wounds[,] especially in winter."  See Form 9.  The Board finds a new examination for the left knee scar is warranted in conjunction with the left knee orthopedic examination as the Veteran has asserted that his knee condition, including scar, has overall gotten worse.

With regard to the Veteran's claim for a TDIU, the last VA examination assessing whether the Veteran's service-connected disabilities impact his ability to maintain gainful employment was in October 2010.  Given that the Board is requesting new VA examinations for the knee and related scar, results from these examinations may impact the outcome of the TDIU appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any outstanding VA medical evidence, afford the Veteran VA examinations to ascertain the current severity and manifestations of his service-connected left knee disability and related left knee scar.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After review of the claims file and examination of the Veteran, the examiner is asked to:

(a) Report all signs and symptoms necessary for evaluating the Veteran's left knee disability and left knee scar under the appropriate rating criteria. 

(b) In particular, provide the range of motion of the left and right knees in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

(c) In assessing functional loss, flare-ups and increased functional loss on repetitive use must be considered.  The examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion. 

 **If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017).

(d) State whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.  

(e) Upon examination of the left knee scar, identify and describe any surgical scars related to the Veteran's left knee disability and provide the findings necessary under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  In conjunction with the TDIU claim, perform any additional development still deemed necessary in an effort to ascertain the functional effects of each of the Veteran's service-connected disabilities - right fifth toe injury, left knee disability, bilateral hearing loss, tinnitus, and scar residuals - on his activities of daily living, to include employment.

3. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, these issues should then be readjudicated by the AOJ, including the derivative TDIU issue.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




